

Exhibit 10.1
ZOGENIX, INC.
2010 EQUITY INCENTIVE AWARD PLAN

RESTRICTED STOCK UNIT AWARD GRANT NOTICE AND
RESTRICTED STOCK UNIT AWARD AGREEMENT
Zogenix, Inc., a Delaware corporation (the “Company”), pursuant to its 2010
Equity Incentive Award Plan (as amended, the “Plan”), hereby grants to the
individual listed below (“Participant”), an award of restricted stock units
(“Restricted Stock Units” or “RSUs”) with respect to the number of shares of the
Company’s common stock (the “Shares”) listed below. This award for Restricted
Stock Units (this “Award”) is subject to all of the terms and conditions as set
forth herein and in the Restricted Stock Unit Award Agreement attached hereto as
Exhibit A (the “Restricted Stock Unit Agreement”) and the Plan, each of which
are incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Grant Notice
and the Restricted Stock Unit Agreement.
Participant:
   
Grant Date:
June 18, 2013
Total Number of RSUs:
   
Distribution Schedule:
Subject to the terms of the Restricted Stock Unit Agreement, the RSUs shall be
distributable in accordance with Section 2.1 of the Restricted Stock Unit
Agreement.
Vesting Schedule:
Subject to the terms of the Restricted Stock Unit Agreement, the Award shall
vest on June 1, 2014, subject to Participant’s continued status as an Employee
of or Consultant to the Company or any Subsidiary on the applicable vesting
date. In addition, the RSUs shall vest upon the occurrence of a Change in
Control.
 
 

By electronically accepting this document, Participant agrees to be bound by the
terms and conditions of the Plan, the Restricted Stock Unit Agreement and this
Grant Notice. Participant has reviewed the Restricted Stock Unit Agreement, the
Plan and this Grant Notice in their entirety, has had an opportunity to obtain
the advice of counsel prior to executing this Grant Notice and fully understands
all provisions of this Grant Notice, the Restricted Stock Unit Agreement and the
Plan. Participant has been provided with a copy or electronic access to a copy
of the prospectus for the Plan. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions arising under the Plan, this Grant Notice or the Restricted Stock
Unit Agreement.





--------------------------------------------------------------------------------



EXHIBIT A

TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE

RESTRICTED STOCK UNIT AWARD AGREEMENT
Pursuant to the Restricted Stock Unit Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Unit Award Agreement (this “Agreement”) is attached,
the Company has granted to Participant the right to receive the number of RSUs
set forth in the Grant Notice, subject to all of the terms and conditions set
forth in this Agreement, the Grant Notice and the Plan.
ARTICLE I.
GENERAL
1.1    Defined Terms. Capitalized terms not specifically defined herein shall
have the meanings specified in the Plan and the Grant Notice.
1.2    Incorporation of Terms of Plan. The Award is subject to the terms and
conditions of the Plan which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.
ARTICLE II.    
AWARD OF RESTRICTED STOCK UNITS
2.1    Award of Restricted Stock Units.
(a)    Award. In consideration of Participant’s continued employment with the
Company or any Subsidiary thereof and for other good and valuable consideration,
the Company hereby grants to Participant the right to receive the number of RSUs
set forth in the Grant Notice, subject to all of the terms and conditions set
forth in this Agreement, the Grant Notice and the Plan. Prior to actual issuance
of any Shares, the RSUs and the Award represent an unsecured obligation of the
Company, payable only from the general assets of the Company.
(b)    Vesting. The RSUs subject to the Award shall vest in accordance with the
Vesting Schedule set forth in the Grant Notice. Unless and until the RSUs have
vested in accordance with the vesting schedule set forth in the Grant Notice,
Participant will have no right to any distribution with respect to such RSUs. In
the event of Participant’s Termination of Service prior to the vesting of all of
the RSUs, any unvested RSUs will terminate automatically without any further
action by the Company and be forfeited without further notice and at no cost to
the Company.
(c)    Distribution of Shares.
(i)    Shares of Stock shall be distributed to Participant (or in the event of
Participant’s death, to his or her estate) with respect to such Participant’s
vested RSUs within thirty (30) days following the vesting date of the RSUs as
specified in the Vesting Schedule set forth in the Grant Notice, subject to the
terms and provisions of the Plan and this Agreement.

A-1



--------------------------------------------------------------------------------



(ii)    All distributions shall be made by the Company in the form of whole
shares of Stock.
(iii)    Neither the time nor form of distribution of Stock with respect to the
RSUs may be changed, except as may be permitted by the Administrator in
accordance with the Plan and Section 409A of the Code and the Treasury
Regulations thereunder.
(d)    Generally. Shares issued under the Award shall be issued to Participant
or Participant’s beneficiaries, as the case may be, at the sole discretion of
the Administrator, in either (i) uncertificated form, with the Shares recorded
in the name of Participant in the books and records of the Company’s transfer
agent with appropriate notations regarding the restrictions on transfer imposed
pursuant to this Agreement; or (ii) certificate form.
2.2    Tax Withholding. Notwithstanding any other provision of this Agreement
(including, without limitation, Section 2.1(b) hereof):
(a)    The Company shall not be obligated to deliver any certificate
representing Shares issuable with respect to the RSUs to Participant or his or
her legal representative unless and until Participant or his or her legal
representative shall have paid or otherwise satisfied in full the amount of all
federal, state, local and foreign taxes applicable with respect to the taxable
income of Participant resulting from the grant or vesting of the RSUs, the
distribution of the Shares issuable with respect thereto, or any other taxable
event related to the RSUs (the “Tax Withholding Obligation”).


(b)    To the maximum extent permitted by applicable law, the Company has the
authority to deduct or withhold, or require Participant to remit to the Company,
an amount sufficient to satisfy the Tax Withholding Obligation with respect to
any taxable event arising from the vesting of the RSUs or the receipt of the
Shares upon settlement of the RSUs. In addition, Participant may satisfy the Tax
Withholding Obligation by delivering to the Company an amount that the Company
determines is sufficient to satisfy the Tax Withholding Obligation in one or
more of the forms specified below:


(i)     by cash or check made payable to the Company;


(ii)     by the deduction of such amount from other compensation payable to
Participant;


(iii)     with the consent of the Administrator, by requesting that the Company
withhold a net number of vested Shares otherwise issuable pursuant to the RSUs
having a then current Fair Market Value not exceeding the amount necessary to
satisfy the Tax Withholding Obligation of the Company and its Subsidiaries based
on the minimum applicable statutory withholding rates for federal, state, local
and foreign income tax and payroll tax purposes;


(iv)     with the consent of the Administrator, by tendering vested shares of
Stock having a then current Fair Market Value not exceeding the amount necessary
to satisfy the Tax Withholding Obligation of the Company and its Subsidiaries
based on the minimum applicable statutory withholding rates for federal, state,
local and foreign income tax and payroll tax purposes;


(v)    through the delivery of a notice that Participant has placed a market
sell order with a broker acceptable to the Company with respect to the Shares
issuable pursuant to the RSUs then vesting and that the broker has been directed
to pay a sufficient portion of the net proceeds of the sale to the

A-2



--------------------------------------------------------------------------------



Company or its Subsidiary with respect to which the Tax Withholding Obligation
arises in satisfaction of such obligation; provided that payment of such
proceeds is then made to the Company or the applicable Subsidiary at such time
as may be required by the Administrator, but in any event not later than the
settlement of such sale; or


(vi)     in any combination of the foregoing.


(c)     In the event Participant fails to elect to provide timely payment of all
sums required pursuant to Section 2.2(a) prior to the time the Tax Withholding
Obligation arises pursuant to one of the permitted payment forms specified in
Section 2.2(b), the Company shall have the right and option, but not the
obligation, to treat such failure as an election by Participant to satisfy all
or any portion of Participant’s required payment obligation pursuant to
Section 2.2(b)(ii) or Section 2.2(b)(iii) above, or any combination of the
foregoing as the Company may determine to be appropriate.


(d)    In the event Participant’s Tax Withholding Obligation will be satisfied
under Section 2.2(b)(iii) above, then the Company may elect to instruct any
brokerage firm determined acceptable to the Company for such purpose to sell on
Participant’s behalf a whole number of shares from those Shares issuable to
Participant upon settlement of the RSUs as the Company determines to be
appropriate to generate cash proceeds sufficient to satisfy Participant’s Tax
Withholding Obligation. Participant’s acceptance of this Award constitutes
Participant’s instruction and authorization to the Company and such brokerage
firm to complete the transactions described above, including the transactions
described in the previous sentence, as applicable. Any Shares to be sold at the
Company’s direction through a broker-assisted sale will be sold on the day the
Tax Withholding Obligation arises (i.e., the date Stock is delivered) or as soon
thereafter as practicable. The Shares may be sold as part of a block trade with
other participants of the Plan in which all participants receive an average
price. Participant will be responsible for all broker’s fees and other costs of
sale, and Participant agrees to indemnify and hold the Company harmless from any
losses, costs, damages, or expenses relating to any such sale. To the extent the
proceeds of such sale exceed Participant’s Tax Withholding Obligation, the
Company agrees to pay such excess in cash to Participant as soon as practicable.
Participant acknowledges that the Company or its designee is under no obligation
to arrange for such sale at any particular price, and that the proceeds of any
such sale may not be sufficient to satisfy Participant’s Tax Withholding
Obligation.
2.3    Conditions to Issuance of Shares. The Company shall not be required to
issue or deliver any Shares issuable upon the vesting of the RSUs prior to the
fulfillment of all of the following conditions:
(a)    the admission of the Shares to listing on all stock exchanges on which
such Shares are then listed;
(b)    the completion of any registration or other qualification of the Shares
under any state or federal law or under rulings or regulations of the U.S.
Securities and Exchange Commission or other governmental regulatory body, which
the Administrator shall, in its sole and absolute discretion, deem necessary and
advisable;
(c)    the obtaining of any approval or other clearance from any state or
federal governmental agency that the Administrator shall, in its absolute
discretion, determine to be necessary or advisable;

A-3



--------------------------------------------------------------------------------



(d)    the lapse of any such reasonable period of time following the date the
RSUs vest as the Administrator may from time to time establish for reasons of
administrative convenience, subject to Section 409A of the Code and the Treasury
Regulations and other guidance issued thereunder; and
(e)    the receipt by the Company of full payment of any applicable withholding
tax in any manner permitted under Section 2.2 above.
ARTICLE III.    
RESTRICTIONS
3.1    Award and Interests Not Transferable. This Award, including the RSUs
awarded hereunder, may not be sold, pledged, assigned or transferred in any
manner other than by will or the laws of descent and distribution or, subject to
the consent of the Administrator, pursuant to a DRO, unless and until the Shares
issuable pursuant to the Award have been issued, and all restrictions applicable
to such Shares have lapsed. This Award and the rights and privileges conferred
hereby, including the RSUs awarded hereunder, shall not be liable for the debts,
contracts or engagements of Participant or his or her successors in interest and
shall not be subject to disposition by transfer, alienation, anticipation,
pledge, encumbrance, assignment or any other means whether such disposition be
voluntary or involuntary or by operation of law by judgment, levy, attachment,
garnishment or any other legal or equitable proceedings (including bankruptcy),
and any attempted disposition thereof shall be null and void and of no effect,
except to the extent that such disposition is permitted by the preceding
sentence.
3.2    Rights as Stockholder.
(a)    Neither Participant nor any person claiming under or through Participant
shall have any of the rights or privileges of a stockholder of the Company in
respect of any Shares issuable hereunder unless and until certificates
representing such Shares (which may be in uncertificated form) will have been
issued and recorded on the books and records of the Company or its transfer
agents or registrars, and delivered to Participant (including through electronic
delivery to a brokerage account). After such issuance, recordation and delivery,
Participant shall have all the rights of a stockholder of the Company, including
with respect to the right to vote the Shares and the right to receive any cash
or share dividends or other distributions paid to or made with respect to the
Shares.
(b)    Participant shall enjoy rights as a stockholder until such time as
Participant disposes of the Shares or the Company and/or its assignee(s)
exercises the Right of First Refusal (as defined below) hereunder. Upon such
exercise, Participant shall have no further rights as a holder of the Shares so
purchased except the right to receive payment for the Shares so purchased in
accordance with the provisions of this Agreement, and Participant shall
forthwith cause the certificate(s), if any issued, evidencing the Shares so
purchased to be surrendered to the Company for transfer or cancellation.
3.3    Forfeiture Provisions. Participant hereby agrees that the Administrator
may provide that the Award shall terminate and any unvested RSUs shall be
forfeited, if the Participant at any time prior to the vesting of the Award
engages in any activity which is inimical, contrary or harmful to the interests
of the Company, as determined by the Administrator, including, without
limitation, any violation of any written Company policy, or the Participant’s
employment is terminated for cause.

A-4



--------------------------------------------------------------------------------



ARTICLE IV.    
OTHER PROVISIONS
4.1    Adjustments. Participant acknowledges that the Award, including the
vesting of the Award and the number of Shares subject to the Award, is subject
to adjustment in the discretion of the Administrator upon the occurrence of
certain events as provided in this Agreement and Article 11 of the Plan.
4.2    Not a Contract of Employment or other Service Relationship. Nothing in
this Agreement or in the Plan shall confer upon Participant any right to
continue to serve as an employee or other service provider of the Company or any
of its affiliates. Participant understands and agrees that this Award does not
alter the at-will nature of his or her employment relationship with the Company
and is not a promise of continued employment for the vesting period of the Award
or any portion of it.
4.3    Conformity to Securities Laws. Participant acknowledges that the Plan,
the Grant Notice and this Agreement are intended to conform to the extent
necessary with all provisions of the Securities Act and the Exchange Act and any
and all regulations and rules promulgated thereunder by the U.S. Securities and
Exchange Commission, including, without limitation, Rule 16b-3 under the
Exchange Act. Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the Awards are granted, only in such a manner as to conform to
such laws, rules and regulations. To the extent permitted by applicable law, the
Plan and this Agreement shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.
4.4    Amendment, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board; provided, that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely effect the RSU in any material way without the prior written consent
of the Participant.
4.5    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the address given beneath the signature of an authorized officer of
the Company on the Grant Notice, and any notice to be given to Participant shall
be addressed to Participant at the address given beneath Participant’s signature
on the Grant Notice. By a notice given pursuant to this Section 4.5, either
party may hereafter designate a different address for notices to be given to
that party. Any notice shall be deemed duly given when sent via email or when
sent by certified mail (return receipt requested) and deposited (with postage
prepaid) in a post office or branch post office regularly maintained by the
United States Postal Service.
4.6    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Participant and his or her heirs, executors, administrators, successors and
assigns.
4.7    Section 409A.
(a)    Notwithstanding any other provision of the Plan, this Agreement or the
Grant Notice, the Plan, this Agreement and the Grant Notice shall be interpreted
in accordance with, and incorporate the terms and conditions required by,
Section 409A of the Code (together with any Department of Treasury regulations
and other interpretive guidance issued thereunder, including without limitation
any such regulations or other guidance that may be issued after the Grant Date,
“Section 409A”). The Administrator may, in its discretion, adopt such amendments
to the Plan, this Agreement or the Grant Notice or adopt other

A-5



--------------------------------------------------------------------------------



policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate to comply with the requirements of Section 409A.
(b)    This Agreement is not intended to provide for any deferral of
compensation subject to Section 409A of the Code, and, accordingly, the Shares
issuable pursuant to the RSUs hereunder shall be distributed to Participant no
later than the later of: (i) the fifteenth (15th) day of the third month
following Participant’s first taxable year in which such RSUs are no longer
subject to a substantial risk of forfeiture, and (ii) the fifteenth (15th) day
of the third month following first taxable year of the Company in which such
RSUs are no longer subject to substantial risk of forfeiture, as determined in
accordance with Section 409A and any Treasury Regulations and other guidance
issued thereunder.
4.8    Tax Representations. Participant has reviewed with Participant’s own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by the Grant Notice and this
Agreement. Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. Participant
understands that Participant (and not the Company) shall be responsible for
Participant’s own tax liability that may arise as a result of this investment or
the transactions contemplated by this Agreement.
4.9    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the RSUs, the Plan and this Agreement shall be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.
4.10    Paperless Administration. By accepting this Award, Participant hereby
agrees to receive documentation related to the Award by electronic delivery,
such as a system using an internet website or interactive voice response,
maintained by the Company or a third party designated by the Company.
4.11    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
4.12    Governing Law; Severability. The laws of the State of California shall
govern the interpretation, validity, administration, enforcement and performance
of the terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.





A-6

